UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                       )
LOUIS P. CANNON, et al.,                               )
                                                       )
                       Plaintiffs,                     )
                                                       )
               v.                                      )       Civil Action No. 12-0133 (ESH)
                                                       )
DISTRICT OF COLUMBIA,                                  )
                                                       )
               Defendant.                              )
                                                       )

                                     MEMORANDUM OPINION

       Plaintiffs represent a class of retired District of Columbia police officers subsequently

rehired by the District for different jobs. Following their retirements, plaintiffs received pension

benefits from the District of Columbia Police Officers and Firefighters’ Retirement Plan

(“PFRP”). After being rehired, they continued to receive these benefits in addition to their new

salaries (a practice commonly referred to as “double dipping”). In early 2012, pursuant to D.C.

Code§ 5-723(e), the District began reducing plaintiffs’ salaries by the amounts they received

from their PFRP pensions. Plaintiffs sued for injunctive relief and damages. This Court denied

plaintiffs’ motions for injunctive relief and dismissed all of plaintiffs’ constitutional and federal

claims. The Court remanded plaintiffs’ remaining D.C. law claims to Superior Court. See

Cannon v. District of Columbia, 873 F. Supp. 2d. 272, 287-88 (D.D.C. 2012). On appeal, the

Circuit affirmed the dismissal of all of plaintiffs’ federal claims except the Fair Labor Standards

Act (“FLSA”) claim brought by three particular class plaintiffs. On this claim, the Court of

Appeals directed that summary judgment be entered for plaintiffs and remanded to this Court for

the determination of damages. Because a federal claim remained, the Court of Appeals also
vacated the decision not to exercise supplemental jurisdiction over the D.C. law claims. See

Cannon v. District of Columbia, 717 F.3d 200, 206-09 (D.C. Cir. 2013).

       Upon remand, plaintiffs filed a Second Amended Complaint adding an additional claim

for relief under the Public Tax Act, 4 U.S.C. § 111(a). Soon thereafter, defendants filed a motion

to dismiss all claims except the FLSA claim, as well as a notice of calculation of FLSA damages.

For the reasons set forth below, the Court will grant defendant’s motion to dismiss plaintiffs’

constitutional claims (Counts I, III, and X-XI) and Public Tax Act claim (Count V) and will

remand plaintiffs’ D.C law claims (Counts IV, VI-IX, and XII-XV) to Superior Court. The

Court will also enter summary judgment for plaintiffs Ford-Hayes, Neill, and Weeks on liability

for their FLSA claim (Count II) and set a briefing schedule for the determination of back pay and

damages.

                                 FACTUAL BACKGROUND

       The material facts relevant to this case were described in detail in the Court’s prior

opinion and the opinion of the Court of Appeals. Therefore, an abbreviated version will suffice.

Plaintiffs were police officers hired by the D.C. Metropolitan Police Department (“MPD”) prior

to September 30, 1987 that participated in the District of Columbia Police Officers’ and

Firefighters’ Retirement Plan. Cannon, 873 F. Supp. 2d. at 275. Under federal law, the PFRP is

jointly administered by the United States and the District of Columbia. See District of Columbia

Retirement Board, District of Columbia Police Officers and Firefighters’ Retirement Plan,

Summary Plan Description, available at http://dcrb.dc.gov/sites/default /files/dc/sites/dcrb/

publication/attachments/SPD_PoliceFirePlan2012Final.pdf, at 1-2, 73 (last visited January 6,




                                                 2
2014) (“Summary Plan”). 1 The United States Treasury Department is responsible for all benefits

attributable to services performed by plaintiffs prior to July 1, 1997. The D.C. Retirement Board

(“DCRB”) is responsible for benefits attributable to services performed after that date. Id. Upon

retirement, plaintiffs began receiving benefits from their PFRP pensions.

        Beginning in 2004, plaintiffs were rehired by the District of Columbia Department of

General Services (“DGS”). Cannon, 873 F. Supp. 2d. at 275. Upon returning to work for the

District, plaintiffs received both their pension benefits and their full salaries simultaneously. Id.

In the fall of 2011, however, the District informed plaintiffs that it had mistakenly failed to

enforce D.C. Code § 5-723(e), a provision which expressly forbids this sort of double-dipping,

and it would soon begin reducing their DGS salaries accordingly. 2 Id. at 276.

        On January 25, 2012, the District began reducing plaintiffs’ paychecks by the amount

they received from their PFRP pensions. In response, plaintiffs immediately filed for a

temporary restraining order and preliminary injunction to enjoin the offset. Plaintiffs also sued

for damages under the United States Constitution, federal law, and D.C. law. At a hearing on

January 31, 2012, plaintiffs’ motion for injunctive relief was denied. Id. On July 6, 2012, this

Court issued a Memorandum Opinion and Order granting defendant’s motion to dismiss all of

plaintiffs’ federal and constitutional claims. See id. at 287. With the absence of federal claims in

1
 Like the Court of Appeals, this Court takes judicial notice of the contents of this summary. See Cannon
717 F.3d at 205, n.2. The summary explains the federal-district relationship in the following way,
        Under Title XI of the Balanced Budget Act (Act) of 1997, Public Law 105-33, as amended, the
        Federal Government and the D.C. Government share responsibility for the Plan. The Treasury
        Department is responsible for paying benefits attributable to police officer or firefighter service
        performed on or before June 30, 1997. DCRB is responsible for paying benefits attributable to
        police officer or firefighter service performed after June 30, 1997 and for lateral transfer service.

2
  The District did not seek to recover the amounts already paid, but rather sought to fix the problem going
forward only. See Cannon, 873 F. Supp. 2d at 276.
                                                      3
the case, the Court declined to exercise supplemental jurisdiction over plaintiffs’ D.C. law claims

and remanded them to Superior Court. Id. (citing 28 U.S.C. § 1367(c)(3)). The Court reasoned

that “[r]emand to Superior Court [wa]s particularly appropriate . . . because plaintiffs’ remaining

claims raise novel and complex issue[s] of [District] law.” Id. at 288 (citing 28 U.S.C. §

1367(c)(1)).

       On appeal, the D.C. Circuit affirmed this Court’s dismissal of all of plaintiffs’

constitutional claims. Cannon, 717 F.3d at 206 (“The district court found the plaintiffs’

constitutional claims meritless, and we agree.”); see also id. at 208 (“We affirm the district

court’s judgment on the constitutional claims . . . .”). However, the Court of Appeals reversed

this Court’s dismissal of the FLSA claim brought by three plaintiffs—Sheila Ford-Haynes,

Gerald Neill, and Harry Weeks. While this Court had held that these plaintiffs’ pension benefits

constituted “compensation” for purposes of the minimum wage to which they were entitled

under the FLSA, see Cannon, 873 F. Supp. 2d. at 279, the Court of Appeals held that this was

“not a reasonable reading of the D.C. Code Section 5–723(e) [which] provides no authority for

the District to claim that pension payments may be ‘included as salary’ . . .” Cannon, 717 F.3d at

205. The Court of Appeals “direct[ed] that summary judgment be entered for th[ese] three

plaintiffs on that claim” and remanded as to “the extent of the District’s FLSA liability” because

“the parties ha[d] not briefed the issues of back pay and liquidated damages” under 29 U.S.C. §

216. Id. at 206. “Because the district court’s decision not to exercise supplemental jurisdiction

over the plaintiffs’ D.C. law claims was premised on the dismissal of all federal claims from this

case,” the Court of Appeals also vacated “that part of the district court's order dismissing the

D.C. law claims and remand[ed] for further proceedings.” Id. at 208-09.



                                                 4
       On remand, plaintiffs filed a Second Amended Complaint alleging fifteen counts

(including six federal law counts and nine D.C. law counts). (Second Amend. Compl., Sept. 24,

2013 [ECF No. 50].) Though most of plaintiffs’ claims were previously pled, this Complaint

introduced one additional federal claim under the Public Tax Act (Count V). On October 18,

defendant filed a motion to dismiss (Def. the District of Columbia’s Mot. to Dismiss [ECF No.

51] (“Mot.”)) and a notice of calculation of back pay (Notice of Def.’s Calculation of FLSA

Back Pay [ECF No. 52] (“Notice”)). Plaintiffs filed an opposition (Opp. to Def.’s Mot. to

Dismiss, Nov. 8, 2013 [ECF No. 53]) in which they did not respond to defendant’s calculation of

back pay. Defendant then filed a reply (District of Columbia’s Reply, Nov. 22, 2013 [ECF No.

54] (“Reply”)) in which it argued that its FLSA back pay calculations were conceded. This

Court instead issued an Order to Show Cause to plaintiffs to explain why it “should not enter a

judgment in the amount calculated by defendants in their notice.” (Order to Show Cause, Dec.

11, 2013 [ECF No. 55], at 1) In response, plaintiffs did not respond directly to defendant’s

damage calculations, but instead, they challenged the propriety of calculating the FLSA damages

at this stage in the litigation. (Response to the Court’s Order of Dec. 11, 2013, Dec. 19, 2013

[ECF No. 56] (“Response”).)

                                           ANALYSIS

   I. LEGAL STANDARD

       When ruling on a motion to dismiss pursuant to Rule 12(b)(6), courts must first assume

the veracity of all “well-pleaded factual allegations” contained in the complaint. Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009); see also Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681

(D.C. Cir. 2009). Next, courts must determine whether the allegations “plausibly give rise to an

entitlement to relief.” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570). “A claim has
                                                 5
facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 663. “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’ ” Id. (quoting Twombly, 550 U.S. at 557).

“Although for the purposes of a motion to dismiss [a court] must take all of the factual

allegations in the complaint as true, [a court is] not bound to accept as true a legal conclusion

couched as a factual allegation.” Iqbal, 556 U.S. at 663 (internal quotation marks omitted)).

Thus, “[w]hile legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Id.

   II. FEDERAL CLAIMS

       Of the fifteen counts in plaintiffs’ second amended complaint, the six that arise under the

United States Constitution or federal law include: Count I (Deprivation of Property); Count II

(FLSA); Count III (Equal Protection Clause); Count V (Public Tax Act); and Counts X-XI (First

Amendment). For the reasons discussed below, the Court will dismiss Counts I, III, V, and X-

XI. On Count II, the Court will enter summary judgment for plaintiffs as to liability and issue an

order setting a briefing schedule on the issue of damages.

       A. Constitutional Claims Previously Dismissed

       In its prior opinion, this Court dismissed all of plaintiffs’ constitutional claims (Counts I,

III, and X-XI). See Cannon, 873 F. Supp. 2d at 280-87. The Court of Appeals affirmed. Cannon,

717 F.3d at 206 (“The district court found the plaintiffs’ constitutional claims meritless and we

agree.”); id. at 208 (“We affirm the district court’s judgment on the constitutional claims . . . .”).
                                                   6
Plaintiffs seem to think that despite this affirmance, the Court is free to reconsider these

constitutional claims anew because “the D.C. Circuit made a summary conclusion that D.C.

Code § 5-723(e) is in some way applicable to the Plaintiffs in the present day . . .[which] ignored

the entire tortured legislative history of public safety pension funding in the District of Columbia

. . . [and] [i]n remanding the case to this Court for further consideration . . . the D.C. Circuit left

the majority of their theories of relief unaddressed.” (Opp. at 31-32.) In plaintiffs’ view, the

Court of Appeals’ discussion of their constitution claims was nothing but “dicta.” (Id. at 31.)

        In so arguing, plaintiffs misconstrue both the Court of Appeals opinion and the relevant

standard for the reconsideration of issues previously decided by a district court and affirmed on

appeal. Under the doctrine known as the law of the case, “a court involved in later phases of a

lawsuit should not re-open questions decided . . . by that court or a higher one in earlier phases.”

Crocker v. Piedmont Aviation Inc., 49 F.3d 735, 739 (D.C. Cir. 1995). Where the appeals court

has “affirmatively decided the issue,” the trial court is generally precluded from reconsidering

that issue. See id. (citing Women’s Equity Action League v. Cavazos, 906 F.2d 742, 751 & n.14

(D.C. Cir. 1990)). 3 In its prior opinion, this Court directly considered plaintiffs’ constitutional

claims and determined that dismissal was justified. See Cannon, 873 F. Supp. 2d at 280-87. On

appeal, the Circuit considered and affirmed the dismissal of each of these constitutional claims.

See Cannon, 717 F.3d at 206-08. Accordingly, this Court rejects plaintiffs’ unjustified attempt to



3
  Plaintiffs argue incorrectly that the “law of the case doctrine only applies to the prior rulings of a
different judge in the same case.” (Opp. at 30.) See In re Subpoena Duces Tecum Issued to Commodity
Futures Trading Comm’n, 439 F.3d 740, 749 (D.C. Cir. 2006) (“Law of the case doctrine applies within
the same case, proceeding, or action.”) The D.C. Court of Appeals opinion cited by plaintiffs, Nunnally v.
Graham, 56 A.3d 130, 142 (D.C. 2012), is not binding on this Court and also does not stand for the
proposition that plaintiffs say it does. It does not hold that the law of the case doctrine only applies to the
prior rulings of a different judge in the same case, rather it simply holds that when a new judge enters a
case, the law of the case doctrine still applies.
                                                      7
reopen these claims on remand and will once again dismiss with prejudice Counts I, III, and X-

XI.

       B. Federal Public Tax Claim Act Claim

       Plaintiffs’ second amended complaint introduces a new federal claim alleging that by

reducing their salaries by the amounts they received from their PFRP pensions, the District

violated the Public Tax Act, 4 U.S.C. § 111(a). (See Second Amend. Compl., Count V, at ¶¶ 98-

106.) In relevant part, the Public Tax Act provides,

       [t]he United States consents to the taxation of pay or compensation for personal service
       as an officer or employee of the United States, a territory or possession or political
       subdivision thereof, the government of the District of Columbia, or an agency or
       instrumentality of one or more of the foregoing, by a duly constituted taxing authority
       having jurisdiction, if the taxation does not discriminate against the officer or employee
       because of the source of the pay or compensation.

Passed in 1939, prior to the establishment of District Home Rule, the Act serves as “a partial

congressional consent to nondiscriminatory state taxation of federal [and D.C.] employees.” See

Davis v. Michigan Dep’t of Treasury, 489 U.S. 803, 813 (1989). It also prohibits taxation that

discriminates “based on the source of the pay or compensation being taxed.” See id.

       In Count V, plaintiffs argue that the District violated the anti-discrimination clause of the

Act by taxing plaintiffs’ PFRP pensions by an amount equal to one-hundred percent of their

benefits. (See Second Amend. Compl. at ¶¶ 98-106; Opp. at 10.) They allege that this is “source

discrimination” because the District of Columbia Civil Service Retirement System, which is

funded by the District, is statutorily exempt from the offset provision, whereas PFRP, which is

funded in part by the United States Treasury, is not. (See Opp. at 10-11.) In response, defendant

argues that the source of plaintiffs’ pension is not “federal” simply because parts of the pension

benefits are paid by the United States Treasury and, in addition, that the salary offset “does not


                                                 8
‘tax’ [plaintiffs’ retirement] benefits, but merely reduces their District salaries.” (See Reply at 4

(emphasis in original).)

        The Court agrees that the plaintiff has failed to state a claim under the Public Tax Act, 4

U.S.C. § 111(a), for two reasons. First, the offset scheme outlined in § 5-723(e) does not

constitute a tax on plaintiffs’ pension benefits earned for work done during the course of their

prior employment with the MPD. At most, the offset represents a tax on plaintiffs’ current

salaries earned for work done at DGS. 4 Plaintiffs explicitly recognize as much in their

Opposition when they state that the District has no means of actually taxing plaintiffs’ annuity

benefits, “since such benefits are paid directly by the United States Treasury.” (Opp. at 17.) This

conclusion is further supported by the fact that plaintiffs are entitled to one hundred percent of

their pension benefits regardless of whether they are rehired by the District. 5 To be sure, the

question of whether the District is entitled to withhold parts of plaintiffs’ DGS salaries is

important for the adjudication of plaintiffs’ other legal claims, however, because plaintiffs’

pension benefits were never reduced, they cannot constitute a tax in violation of the Public Tax

Act.

        The Court of Appeals’ prior decision on plaintiffs’ FLSA claim supports, if not compels,

this conclusion. In the context of their FLSA claim, plaintiffs argued that their “compensation”

for work at DGS did not include the amounts they received from their PFRP pensions. Cannon,


4
 In their Opposition plaintiffs spend a great deal of time discussing whether the offset is a “tax.” (See
Opp. at 7-9.) However, this argument is misplaced. The legal issue here is not whether the offset
constitutes a tax, but rather what income is being taxed (plaintiffs’ PFRP benefits or their DGS salaries).
5
 This fact, that plaintiffs state wages are reduced and not their pension benefits, also distinguishes the
present case from Davis v. Michigan Dept. of Treasury, 489 U.S. 803 (1989). In that case, the Supreme
Court did not hold, as plaintiffs argue that “annuity payments are compensation subject to the public tax
act,” (Opp. at 9, n.2), but rather held that the state of Michigan could not exempt its own state retirement
benefits from taxation and still tax federal benefits directly. Id. at 817.
                                                      9
717 F.3d at 205. The Court of Appeals agreed holding that “[t]here is no connection between

their pensions and the work they currently perform for the District, and thus no sense in which

their annuities constitute ‘compensation’ for that work.” Id. “The District could not force the

plaintiffs to suspend the receipt of the pension payments.” Id. at 206. Now plaintiffs seek to

have it both ways. For purposes of the FLSA, they argued (and the Court of Appeals agreed)

that the offset applied to their new salaries such that they were not paid the minimum wage to

which they were entitled. For purposes of the Public Tax Act, they now switch gears and argue

that the offset constitutes an impermissible tax on their pension benefits. (See Opp. at 10.) As

the Court of Appeals explained, “plaintiffs have no entitlement to both full salary and their

annuities,” Cannon, 717 F.3d at 207, and therefore, plaintiffs cannot now claim that the offset

constitutes a tax on their pension benefits and not a reduction of their DGS salaries.

       Second, even if the offsets under § 5-723(e) were to be considered “taxes” on plaintiffs’

pension benefits, the District cannot have violated the Public Tax Act because the alleged

taxation did not discriminate against the officer or employee “because of the source of the pay or

compensation.” Plaintiffs base their source discrimination argument on the fact that under the

District of Columbia Retirement Protection Act of 1997, “[p]laintiffs are paid from a Federal

system to which the United States government is directly responsible” for work done on or

before June 30, 1997. (Opp. at 10.) However, as plaintiffs’ own reading of the Act recognizes,

the purported tax is also applied to plaintiffs’ pension benefits for work done after June 30, 1997,

paid for by the District. D.C. Code § 5-723 does not differentiate between pre- and post-1997

benefits. Therefore, even under plaintiffs’ view, non-federal pension benefits—benefits paid for

work done after 1997 by the District—are “taxed” and the alleged “discrimination” is not based



                                                10
on the federal or non-federal source of the funds. For these reasons, Count V will be dismissed

with prejudice.

       C. FLSA Claim of Plaintiffs Ford-Haynes, Neill, and Weeks

       Plaintiffs Sheila Ford-Haynes, Gerald Neill, and Harry Weeks alleged in their initial

complaint that by reducing their DGS salaries by the amounts received from their PFRP

pensions, the District had failed to pay them the minimum salary required by the FLSA. Cannon,

717 F.3d at 204. Under § 13(a)(1) of the FLSA and 29 C.F.R. § 541.600(a), employees that

serve in a “bona fide executive, administrative, or professional capacity” must be “compensated

on a salary basis at a rate of not less than $455 per week . . . .” While the parties agreed that these

particular plaintiffs work in such capacities at DGS, they disagreed on whether the pension

benefits they received constituted “compensation” for FLSA purposes. See Cannon, 717 F.3d at

204. On appeal, the Circuit held that “the District may not count these plaintiffs’ annuities as

compensation for purposes of the salary basis test [because u]nder no reasonable reading of the

term can the pension payments be considered ‘compensation’ for these plaintiffs’ current work.”

Id. at 205. Therefore, the Circuit “direct[ed] that summary judgment be entered for those three

plaintiffs on th[eir FLSA] claim” and remanded for a determination of back pay and liquidated

damages because the parties had not yet briefed the issue “[such that] the extent of the Districts’

FLSA liability remain[ed] to be determined.” Id. at 206.

       Under Fed. R. Civ. P. 54(b), “the court may direct entry of a final judgment as to one or

more, but fewer than all, claims or parties only if the court expressly determines that there is no

just reason for delay.” Based on the Court of Appeal’s explicit instructions, this Court finds no

reason to delay entering judgment as to liability on these plaintiffs’ FLSA claim. Therefore,



                                                  11
pursuant to the Court of Appeals decision, summary judgment will be entered for plaintiffs Ford-

Haynes, Neill, and Weeks on Count II.

         The issue of damages, however, is not yet ripe for review. On October 28, 2013,

defendant filed its “Notice of [] Calculation of FLSA Back Pay” which it referenced in its motion

to dismiss filed on the same day. (See Mot. at 10.) Plaintiffs, however, chose not respond to the

calculations contained in the Notice in their opposition. Defendant alleged in its Reply that the

Court should therefore treat the calculations as conceded. (See Reply at 2.) The Court instead

issued an Order to Show Cause as to why it “should not enter a judgment in the amount

calculated by defendants in their notice.” (Order to Show Cause, Dec. 11, 2013.) In response,

plaintiffs once again chose not to respond to defendant’s calculation and instead argued that it

was premature to respond to defendants’ Notice at the present stage of litigation. (See Response

at 3.)

         Under Fed. R. Civ. P. 12(d), “[i]f on a motion under Rule 12(b)(6) . . . matters outside

the pleadings are presented to and not excluded by the court, the motion must be treated as one

for summary judgment under Rule 56. All parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.” Defendant filed the Notice (which

included a signed declaration and exhibits) contemporaneously with their motion to dismiss and

referenced the Notice in that motion. (Mot. at 10.) Therefore, the Court will treat defendants’

Notice as a motion for summary judgment on damages. The Court will give plaintiffs twenty

days to respond with “all the material that is pertinent” for a determination of damages. 6

Defendant then will have fourteen days to file a reply.


6
 This holding should resolve the disagreement between the parties as to the appropriate time for
calculating the FLSA damages to which plaintiffs Ford-Haynes, Neill, and Weeks are unquestionably
                                                 12
    III. D.C. LAW CLAIMS

        Besides the calculation of FLSA damages, the only claims which remain in the case are

the nine D.C. law counts not previously considered by this Court or the Court of Appeals. They

include: Count IV (Home Rule) 7, Count VI (Breach of Contract), Count VII (Unjust

Enrichment), Count VIII (Detrimental Reliance and Promissory Estoppel), Count IX (Intentional

or Negligent Misrepresentation), Count XII (Defamation), Counts XIII-XIV (D.C. Whisteblower

Law), and Count XV (Constructive Termination). Plaintiffs argue that this Court has exclusive

jurisdiction and venue over at least one of these claims under D.C. Code § 1-815.02(a) and that

they are therefore prevented from “claim splitting.” (Opp. at 17-22.) Plaintiffs further argue that

this Court must exercise supplemental jurisdiction over these remaining D.C. law claims under

28 U.S.C. 1367(a). (Opp. at 1-5.) However, for the reasons discussed below, the Court

concludes that it does not have exclusive jurisdiction over any of plaintiffs’ claims and it will

decline to exercise supplemental jurisdiction over the remaining D.C. law claims. Accordingly,

these claims will be remanded to D.C. Superior Court.

    A. Exclusive Jurisdiction Under D.C. Code § 1-815.02(a)

        Plaintiffs allege, as they did in their prior pleadings, that “[i]n at least one instance, this

Court has exclusive jurisdiction over the Plaintiffs’ claims.” (Opp. at 11 (citing D.C. Code § 1-

815.02).) However, as this Court explained in its earlier opinion, in so arguing plaintiffs have

entitled. In response to this Court’s Order to Show Cause, plaintiffs argued that “[w]ith regards to the
Plaintiffs’ FLSA claims, Defendant now specifically seeks judgment, not dismissal” and “[s]hould the
Defendant seek judgment on the FLSA claims, a Rule 56 motion for summary judgment is appropriate
and necessary.” (Response at 3.) By treating defendant’s Notice as a Rule 56 motion for summary
judgment on damages, the Court prevents the needless step of requiring defendants to re-file its Notice as
a separate motion for summary judgment and gives plaintiffs sufficient notice under Fed. R. Civ. P. 12(d)
to respond accordingly.
7
  In plaintiffs’ Opposition Brief, plaintiffs refer to their Home Rule claim as a “Commuter Tax” claim.
(See Opp. at 15)
                                                    13
“misread that statute.” Cannon, 873 F. Supp. 2d. at 288. This provision of Chapter 8 of the D.C.

Code (“District of Columbia Retirement Funds”) provides that the district court shall have

exclusive jurisdiction over cases related to the payment of federal pensions. See D.C. Code § 1-

815.02(a) (providing jurisdiction only for actions arising under Chapter 8). However, for the

same reasons discussed above regarding plaintiffs’ Public Tax Act claim, this case does not deal

with the “payment of federal pensions,” but rather it concerns a reduction in present salary. See

also Cannon, 717 F.3d at 206. Plaintiffs have not articulated any reason why the Court should

reconsider its prior holding and thus, for the reasons explained in its earlier opinion, the Court

holds that D.C. Code § 1-815.02(a) remains inapplicable to this case. 8

      B. Supplemental Jurisdiction Under 28 U.S.C. § 1367

          Plaintiffs argue that even if this Court does not have exclusive jurisdiction, this Court

must exercise supplemental jurisdiction under 28 U.S.C. § 1367(a). 9 (See Opp. at 1-5.) Under

this statute, a district court is required to exercise supplemental jurisdiction over related state law

claims, unless it finds that one (or more) of the statutory exceptions in 28 U.S.C. § 1367(c) is

present,


8
  Without citation to binding authority, plaintiffs also argue that this Court is “completely precluded”
from “claim splitting” based on § 1-815.02(a) and therefore must consider plaintiffs state law claims.
(Opp. at 18-22). Though the Court believes plaintiffs’ claim splitting argument is likely without merit,
because the Court rejects the application of § 1-815.02 to this case, it need not consider the issue but
instead will proceed to its supplemental jurisdiction analysis under 28 U.S.C. § 1367(c).
9
    Under 28 U.S.C. § 1367(a),

          [I]n any civil action of which the district courts have original jurisdiction, the
          district courts shall have supplemental jurisdiction over all other claims that are
          so related to claims in the action within such original jurisdiction that they form
          part of the same case or controversy under Article III of the United States
          Constitution. Such supplemental jurisdiction shall include claims that involve the
          joinder or intervention of additional parties.

                                                      14
       (1) the claim raises a novel or complex issue of state law,

       (2) the claim substantially predominates over the claim or claims over which the district
           court has original jurisdiction,

       (3) the district court has dismissed all claims over which it has original jurisdiction, or

       (4) in exceptional circumstances, there are other compelling reasons for declining
           jurisdiction.

       Two of these exceptions represent independent bases for refusing to exercise

supplemental jurisdiction over plaintiffs’ pendant state law claims in this case. First, under §

1367(c)(1), the Court finds that several of the remaining claims raise novel issues of D.C. law

best suited to adjudication by the D.C. Superior Court. Plaintiffs core challenge to the offset

requires the interpretation of D.C. Code § 1-611.03(b), as amended by the D.C. Government

Reemployed Annuitant Offset Elimination Amendment Act of 2004, Act 15-489)) and D.C.

Code § 5-723(e). Questions of statutory interpretation involving local statutes are best resolved

in the first instance by the local courts. See Barnes v. Dist. of Columbia, 611 F. Supp. 130, 136

(D.D.C. 1985) (“The plaintiffs’ claims under the D.C. Code and the personnel manual involve

unexplored questions of state law which are best left to the local courts. In this situation, ‘a

federal District Court opinion is no substitute for an authoritative decision by the courts of the

District of Columbia.’”) (quoting Doe v. Bd. on Prof’l Responsibility of the D.C. Court of

Appeals, 717 F.2d 1424, 1428 (D.C. Cir. 1983)). Moreover, as other courts within this District

have held, retaliation under the D.C. Whistleblower Protection Act, D.C. Code § 1-615.53(a), is

an undeveloped body of law that should be interpreted by the D.C. Superior Court. See, e.g.,

Lowe v. Dist. of Columbia, 669 F. Supp. 2d 18, 31-32 (D.D.C. 2009) (remand of Whistleblower

Protection Act claims is especially appropriate given the undeveloped state of the law).



                                                 15
        Second, under § 1367(c)(2), D.C. law claims “substantially predominate[] over the claim

or claims over which the district court has original jurisdiction.” The only federal claim which

still remains in the case is the determination of FLSA damages for plaintiffs Ford-Haynes, Neill,

and Weeks. This is a narrow, largely mathematical question, which has little if anything to do

with the nucleus of facts common to plaintiffs’ nine D.C. law claims. It would therefore be

imprudent for the Court to exercise supplemental jurisdiction over these D.C. law claims. See

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 727 (1966) (“Once it appears that a state

claim constitutes the real body of a case, to which the federal claim is only an appendage, the

state claim may fairly be dismissed.”); Oneida Indian Nation of N.Y. v. Madison Cnty., 665 F.3d

408, 439 (2d Cir. 2011) (“Even if the existence of one narrow surviving federal claim means that

not all claims over which [the district court] has original jurisdiction have been dismissed it has

nonetheless become clear that the state-law claims now substantially predominate[ ] in this

litigation) (internal citations and quotation marks omitted); Dargis v. Sheahan, 526 F.3d 981,

991 (7th Cir.2008) (not exercising supplemental jurisdiction over case with one narrow federal

claim and seven state-law claims). 10 For these reasons, the Court will once again remand the

remaining D.C. law claims to D.C. Superior Court.




10
  This is particularly appropriate in light of the goal of judicial economy. Neither this Court nor the Court
of Appeals has considered previously the issues presented by plaintiffs’ D.C. law claims. Nor does the
determination of the FLSA damages have anything to do with defendant’s liability on the remaining
claims. See Runnymede-Piper v. District of Columbia, 2013 WL 3337797, *7 (D.D.C. July 3, 2013)
(“The Court has not yet invested significant time and resources on the state law claims, and the District of
Columbia Superior Court would naturally have greater familiarity and interest in the issues that remain
insofar as they require interpretation of the District’s own statutory and common law.”).

                                                     16
                                        CONCLUSION

       Accordingly, and for the reasons stated above, the motion to dismiss will be granted as to

Counts I, III, V, and X-XI. Summary judgment on liability will be entered for plaintiffs Ford-

Haynes, Neill, and Weeks on their FLSA claim (Count II). They will have twenty days to file an

opposition to defendant’s damage calculations as presented in its Notice, which the Court is

treating as a Rule 56 motion for summary judgment. Defendant then will have fourteen days

thereafter to file a reply. Two separate Orders accompany this Memorandum Opinion.




                                                                /s/
                                                    ELLEN SEGAL HUVELLE
                                                    United States District Judge


Date: January 6, 2014




                                               17